                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HORACE WHITE,

                      Plaintiff,
                                                        CIVIL ACTION
       v.                                               NO. 18-5434

HONORABLE MICHAEL R. POMPEO,
SECRETARY, DEPARTMENT OF
STATE,

                      Defendant.


                                      ORDER

      AND NOW, this 25th day of April, 2019, upon consideration of Plaintiff’s

Petition for an Emergency Mandatory Preliminary Injunction, (ECF No. 2), and

Defendant’s Response, (ECF No. 13), it is hereby ORDERED that the Petition is

DENIED and the Clerk of Court is directed to mark the case CLOSED.



                                                    BY THE COURT:

                                                    /s/ Gerald J. Pappert
                                                    GERALD J. PAPPERT, J.
